logo1.gif [logo1.gif]
Exhibit 10.25
To: Leslie J. Parrette, Jr.


Re:  Separation and Release Agreement


Date:  March 18, 2020
______________________________________________________________________________


This is a Separation and Release Agreement (“Agreement”) entered into by and
between you (“Employee”) and Novelis Inc. (“Novelis”)(Employee and Novelis may
be referred to collectively as the “Parties”). This Agreement provides the terms
of separation of and transition from your employment with Novelis. Accordingly,
in consideration of the mutual promises set forth in this Agreement, the
adequacy and sufficiency of which the Parties acknowledge, Novelis and Employee
agree as follows:


1.Separation Date. Employee’s employment relationship with Novelis is terminated
effective March 18, 2020 (“Separation Date”).


2.Separation Incentive. Provided that before April 17, 2020 (the “Severance
Payment Date”), Employee timely signs this Agreement, returns the Agreement and
does not revoke the Agreement as further set forth in paragraph 4 below, and
provided Employee has complied with his obligations as set forth in paragraph
5(e) below, Employee will be entitled to the following benefits (the “Separation
Incentive”):


(a)On the Severance Payment Date, Employee will be paid a lump sum severance
payment in the gross total amount of $909,000, less required taxes, deductions
and withholdings; and


(b)On the Severance Payment Date, Employee will be paid a lump sum medical
continuation payment in the gross total amount of $10,250, less required taxes,
deductions and withholdings; and


(c)As of the Severance Payment Date, Employee’s account under the Novelis
Defined Contribution Supplemental Executive Retirement Plan will be credited
with a lump sum amount equal to $57,570; and


(d)Employee’s coverage under the Novelis Group Life Insurance Plan shall
continue at no cost to Employee for up to 12 months from the Separation Date at
Employee’s level of coverage as of the Separation Date; and


Employee Initials: LJP

--------------------------------------------------------------------------------



Leslie J. Parrette, Jr.
Page 9






(e)In or around May 2020, Employee will be eligible for an Annual Incentive Plan
bonus for fiscal year 2020, based on the criteria applicable to, and if any is
awarded to, similarly situated active employees, less applicable taxes,
withholdings or deductions.


The Parties agree and acknowledge that the Separation Incentive set forth in
this paragraph 2 provides benefits to which Employee otherwise would not be
entitled. The Parties further agree and acknowledge that Employee is not
entitled to and shall not receive any 401(k) or other retirement plan
contribution or other benefits based on the Separation Incentive. The Parties
also agree that Employee is not entitled to and shall not receive any payments
or benefits under the Annual Incentive Plan or the Long Term Incentive Plan for
fiscal year 2021.


3.Release. As consideration for the Separation Incentive and other benefits of
this Agreement, Employee does hereby voluntarily waive, fully release, hold
harmless and forever discharge Novelis Inc., its shareholders, predecessors,
parents, subsidiaries and affiliated companies, successors and assigns, and the
past, present and future officers, directors, employees, representatives,
attorneys and agents of the foregoing (the “Released Parties”) from (i) any and
all claims, charges, complaints, demands, damages, lawsuits, actions or causes
of action, known or unknown, and of any kind or description whatsoever, which
arose prior to the execution of this Agreement; and (ii) any and all claims
arising out of or in any way related to Employee’s employment with or separation
from Novelis; and (iii) any and all claims under any possible legal, equitable,
tort, contract, common law, public policy or statutory theory, arising under any
federal, state or local law, rule, ordinance or regulation, including but not
limited to the Age Discrimination in Employment Act of 1967, the Civil Rights
Act of 1866, the Civil Rights Act of 1991, Title VII of the Civil Rights Act of
1964, the Employee Retirement Income Security Act of 1974, the Americans with
Disabilities Act of 1990, all as amended to the date of this Agreement, and any
other legal action against the Released Parties which Employee had, has or may
have against the Released Parties, including any claim of which Employee is not
aware and those not mentioned in this paragraph 3, as of the date of this
Agreement, to the fullest extent permitted by law.


Employee is not waiving any rights that cannot be waived by law, but does
forever waive the right to recover any damages should any state or federal
agency pursue a claim on Employee’s behalf against any or all of the Released
Parties relating to any matter whatsoever, as of the date of this Agreement.
Employee is not waiving any right to receive indemnification and defense from
Novelis for third party claims arising out of the performance of his duties on
behalf of Novelis.


4.Acknowledgments. By signing this Agreement and in connection with the release
of any and all claims as set forth in paragraph 3 above, Employee and Novelis
acknowledge, agree and represent that:


Employee Initials: LJP



--------------------------------------------------------------------------------



Leslie J. Parrette, Jr.
Page 9




(a)This Agreement is being executed voluntarily and knowingly by Employee
without reliance upon any statements by others or their representatives
concerning the nature or extent of any claims or damages or legal liability
therefor;


(b)This Agreement has been written in understandable language, and all
provisions are understood by Employee and Novelis;


(c)No promise or inducement has been offered to Employee, except as set forth in
this Agreement;


(d)Employee has not assigned or transferred any claim that Employee has released
under this Agreement;


(e)The execution of this Agreement shall not constitute an admission by Novelis
or any other Released Parties that it has or they have violated any federal,
state or local statute, ordinance, rule, regulation or common law, or that
Employee has any meritorious claims whatsoever against Novelis or the other
Released Parties. On the contrary, Novelis and the other Released Parties deny
expressly that they have violated any of Employee’s rights or that they have
harmed Employee in any way;


(f)Employee is advised, and has had an opportunity, to consult with an attorney
of Employee’s choosing prior to executing this Agreement;


(g)This Agreement provides consideration in addition to anything of value to
which Employee already may be entitled;


(h)Employee has 21 days from the receipt of this Agreement in which to decide
whether to enter into this Agreement, sign it and return it to H.R. Shashikant,
SVP/CHRO, Novelis Inc., 3560 Lenox Road, Two Alliance Center, Suite 2000,
Atlanta, GA 30326;


(i)Employee has the right to revoke this Agreement during a 7-day period
following the execution of this Agreement by delivering a signed letter of
revocation to H.R. Shashikant, SVP/CHRO, Novelis Inc., 3560 Lenox Road, Two
Alliance Center, Suite 2000, Atlanta, GA 30326. Such a letter must be received
no later than the seventh day after the date on which Employee signed the
Agreement. This Agreement shall not become effective or enforceable until the
7-day revocation period expires;


(j)Employee acknowledges, understands and agrees that he has no knowledge of any
actions or inactions by any of the Released Parties or by Employee that Employee
believes could possibly constitute a basis for a claimed violation of any
federal,
Employee Initials: LJP



--------------------------------------------------------------------------------



Leslie J. Parrette, Jr.
Page 9




state, or local law, any common law or any rule promulgated by an administrative
body.


5.Confidentiality and Restrictions. Employee and Novelis agree as follows:


a)For a period of twenty-four (24) months after the Separation Date or, if
applicable, for as long as Employee and/or Novelis or its affiliates otherwise
may be obligated to maintain confidentiality, Employee will not disclose or make
use of, directly or indirectly, for himself or others, any Confidential
Information Employee obtained during the course of Employee’s employment with
Novelis, with the exception of using the information in connection with
Employee’s efforts for Novelis and except that no provision of this Agreement
shall prohibit the reporting of possible violations of federal law or regulation
to the appropriate governmental agency or making other disclosures that are
protected under the whistleblower provisions of federal law or regulation or
require prior notice to Novelis; and


b)For a period of twenty-four (24) months after the Separation Date, Employee,
directly or indirectly, for himself or others, shall not: (i) be engaged
actively in or by any Subject Business or any Prohibited Business; or (ii) have
any financial or other interest including, without limitation, an interest by
way of royalty or other compensation arrangement, in or in respect of any
Subject Business or any Prohibited Business, excluding the ownership of not more
than 5% of the issued shares of any such Subject Business or Prohibited
Business, the shares of which are listed on a recognized stock exchange or
traded in the over-the-counter market; or (iii) advise, lend money to or
guarantee the debts or obligations of any Subject Business or any Prohibited
Business; and


c)For a period of twenty-four (24) months after the Separation Date, Employee
shall not, directly or indirectly, in any manner or by any means, approach,
solicit, contact or engage in business with (as counsel or otherwise) any
customers or suppliers of Novelis or its subsidiaries and affiliated companies
who have actively done business with Novelis or its subsidiaries or affiliated
companies in the preceding 24 months, or any prospective customer or supplier
that Novelis or its subsidiaries or affiliated companies approached, solicited
or contacted in the preceding 24 months, or attempt to do any of the foregoing.


d)For a period of twenty-four (24) months after the Separation Date, Employee
shall not, directly or indirectly, in any manner or by any means, induce or
solicit, or attempt to induce or solicit, or assist any person to induce or
solicit, any employee, contractor or advisor of Novelis or its subsidiaries or
affiliated companies, or assist or encourage any employee, contractor or advisor
of Novelis or its subsidiaries or affiliated companies, to accept employment or
engagement
Employee Initials: LJP



--------------------------------------------------------------------------------



Leslie J. Parrette, Jr.
Page 9




elsewhere that participates in the Subject Business or is a Prohibited Business
or is a customer or supplier of Novelis.


e)Employee represents, warrants, and covenants that he has returned all Novelis
property, including, but not limited to, automobiles, iPhones, iPads, tablets,
cell phones, computers, hard copy and electronically stored
information/documents (including emails, spreadsheets, etc.), records, notebooks
and similar repositories of or containing Confidential Information or Trade
Secrets, including copies thereof, then in Employee’s possession, whether
prepared by Employee or others. Employee further agrees that Novelis shall have
the right to verify that all such property and information has been returned.
Employee understands that access or use of Novelis’s computer network and
electronically stored information is for Novelis’s benefit only and that any use
of Novelis’s computer network or removal or use of information for any other
purpose is unauthorized and prohibited.


f)The term “Confidential Information” shall mean and include any information,
data and know-how relating to the business of Novelis and its subsidiaries and
affiliated companies or third parties that is disclosed to Employee by Novelis
or known to Employee as a result of Employee’s relationship with Novelis and not
generally within the public domain (whether constituting a Trade Secret or not),
including without limitation: business and manufacturing operations and methods,
including but not limited to administrative procedures and training and
operations material; business proposals, both internal and external; product
research and development information and technical, chemical or scientific data;
sales and/or marketing information, including, but not limited to, strategies,
plans, designs and creative ideas; partner, supplier and vendor information,
including but not limited to contractual and business relationships; customer
and prospective customer information, including but not limited to contacts,
requirements, contracts, service agreements, purchase histories, payment plans,
account records, pricing information, and contractual and business
relationships; compilations of information and records, including, but not
limited to, memoranda and personnel records and policies; and financial
information, including but not limited to historical, current and prospective
financial goals, budgets and results concerning or relating to Novelis’s
business, the Subject Business and/or the customers, employees and affairs of
Novelis or its subsidiaries or affiliated companies. The definition of
Confidential Information in this Agreement shall not limit any definition of
“confidential information” or any equivalent term under any applicable law.


g)The term “Trade Secrets” means any and all information of Novelis or its
subsidiaries or affiliated companies or of third parties in the possession of
Novelis or its subsidiaries or affiliated companies that would be considered to
be or be recognized as a trade secret under the laws of the State of Georgia,
U.S.A.
Employee Initials: LJP



--------------------------------------------------------------------------------



Leslie J. Parrette, Jr.
Page 9






h)The term “Subject Business” shall mean and include the production, marketing
and sale of aluminum, alumina, and rolled aluminum products, the recycling of
aluminum, research and development related to the foregoing, and all activities
related to any of the foregoing.


i)The term “Prohibited Business” shall mean any individual, partnership,
corporation, limited liability company, joint venture, association, or other
group, however organized, that competes with Novelis or its subsidiaries or
affiliated companies in the Subject Business. Prohibited Businesses include but
are not limited to the following entities and each of their affiliates: Alcoa,
Inc. (including but not limited to Alcoa Bohai Aluminum Industries Company
Limited, and Ma’aden), Aleris International, Inc., Arconic Inc., Constellium
N.V., Granges, UACJ / Tri-Arrows Aluminum Inc., Norsk Hydro A.S.A., AMAG, Asia
Aluminum Holdings Ltd., Aluminum Corporation of China Limited (including but not
limited to Chalco and Chinalco), Binzhou Weiqiao Aluminum Science and Technology
Company, Ltd., Braidy Industries, Kaiser Aluminum, Kobe Steel, Ltd., Ma’aden
Aluminum, Norsk Hydro ASA, Nanshan Group, Tri-Arrows Aluminum, Inc., UACJ
Corporation, Constellium-UACJ, Oman Aluminum Rolling Company, LLC, and CGXN
Aluminum Material Co. Ltd. (Southwest Aluminum); however, nothing in this
Agreement shall be construed to prohibit Employee from involvement with any
aspect of a portion of a Prohibited Business that is not competitive to the
Subject Business of Novelis unless any such employment would lead to the
inevitable disclosure of Novelis’s Confidential Information or Trade Secrets or
privileged information. Novelis does not waive and does not authorize employee
to waive any legal privileges and rights held by Novelis.


j)The terms and conditions of this Agreement are strictly confidential and
Employee shall not disclose or publicize them to any other person other than
attorneys, accountants or his immediate family, any and all of whom will be
informed of and agree to be bound by this confidentiality clause, or unless such
disclosure shall be required by law, in which case Employee agrees to provide
advance notice to Novelis before any such disclosure.


6.Professionalism. Employee agrees to resign from all positions he may hold with
Novelis or any Released Parties as of the Separation Date. Employee agrees to
cooperate with any needed ministerial, administrative, regulatory, compliance,
pro forma or other business tasks that may arise out of or be needed to
consummate Employee’s separation from Novelis. Employee agrees to cooperate in
good faith and comply with and respond to all reasonable requests from or
inquiries by Novelis for assistance and information in connection with any
matters or issues relating to or arising out of Employee’s working relationship
with Novelis, related to Employee’s duties with Novelis or as to which Employee
may have relevant
Employee Initials: LJP



--------------------------------------------------------------------------------



Leslie J. Parrette, Jr.
Page 9




knowledge or information. Employee agrees that, if he is requested or subpoenaed
to provide information on any matter relating in whole or in part to Novelis or
his employment or affiliation with Novelis, Employee will (unless prohibited by
law or excused by the last clause of paragraph 5(a) of this Agreement) notify
Novelis and also deliver a copy of such request for information or subpoena, if
any, within three business days and prior to Employee responding to the request
or otherwise providing any non-privileged information. Employee and Novelis
agree not to make or issue, or procure any person or entity to make or issue, in
any form or forum (including the media, newspaper, magazines, radio, television
station, publishing company, websites, chat rooms or on the internet), any
statement that is harmful to or disparaging of (i) Novelis, (ii) Employee’s
relationship with Novelis, (iii) Employee’s separation from Novelis, (iv)
Employee, or (iv) any Released Parties.


7.Forfeiture. If Employee sues or otherwise asserts or pursues legal,
administrative or other claims against Novelis or any Released Parties in
violation of this Agreement or otherwise breaches any provision of this
Agreement, Novelis reserves the right to suspend any further payments or
provision of benefits and seek reimbursement of past amounts paid under this
Agreement to the extent allowed under applicable law.


8.Vacation. Employee acknowledges being paid $46,615 via his last payroll
payment, which Employee acknowledges as payment for the 20 days of vacation time
accrued but unused by Employee in the current calendar year as of the Separation
Date.


9.Medical, Dental & Vision Benefits. Employee will receive a letter outlining
COBRA rights from BSL in the coming weeks but should seek one out if not
received. Under COBRA, Employee may continue coverage for a total of 18 months
after the Separation Date. To continue Novelis Medical, Dental and Vision
coverage for Employee and eligible family members, Employee must complete and
return the COBRA election form to BSL and otherwise fulfill all COBRA
requirements.


10.Health Savings Account. Employee’s Health Savings Account, if any, is owned
by Employee who will be responsible for the Monthly Service Charge, presently
$3.25, if Employee maintains the account. Regarding tax preferred BenefitWallet
Health Savings Account, Employee may either (1) keep the account open to use the
checkbook or debit card to pay for Qualified Medical Expenses, or (2) close the
account by requesting a distribution of funds or a rollover to a new HSA account
by calling BenefitWallet’s HSA customer service at 877-472-4200. If Employee
opts to close the account, please be aware of any tax consequences that may
occur due to taking a Health Savings Account distribution.  Employee should
consider consulting with a tax advisor in this regard and/or reviewing
information on www.irs.gov.


11.Business Travel/Accident/Disability Plans. All insurance coverage not
otherwise referenced herein, including insurance coverage for business travel
accidents, short-term disability and long-term disability, ceases on the
Separation Date.


Employee Initials: LJP



--------------------------------------------------------------------------------



Leslie J. Parrette, Jr.
Page 9




12.Long-Term Incentive Plan (“LTIP”). Except as otherwise set forth in this
Agreement, Employee’s grants under the Long-Term Incentive Plan for each grant
year, if any, will be treated as illustrated on Attachment A. Employee will have
90 days following the Separation Date to exercise any vested stock appreciation
rights. Employee understands that the value of any vested stock appreciation
rights will be determined at the time of exercise, if any, and may differ from
the value in the illustration contained on Attachment A.


13.Taxes. The Parties acknowledge and agree that all payments under this
Agreement shall be subject to all applicable taxes and other withholdings. The
Parties further acknowledge and agree that the payments under this Agreement are
intended to satisfy the short term deferral exemption under Internal Revenue
Code Section 409A and the regulations and guidance promulgated thereunder
(collectively, “Section 409A”), and that, to the extent any payment under this
Agreement is subject to Section 409A (after considering all applicable
exemptions), this Agreement shall be interpreted and operated in accordance with
Section 409A, including the six month delayed payment requirement applicable to
“specified employees”. Notwithstanding the foregoing, neither Novelis nor its
advisors make any representations to Employee regarding the tax treatment of any
payment or benefits pursuant to this Agreement. Employee acknowledges he has
been advised to consult with his own tax advisors.


14.Governing Law; Forum. This Agreement shall be governed by the laws of the
State of Georgia without regard of its conflicts of law provisions. The federal
and state courts in Fulton County, Georgia shall have exclusive jurisdiction of
any action arising under or relating to this Agreement, and each of the Parties
waives any objection to jurisdiction and venue in such courts or any objection
that such courts are inconvenient.


15.Entirety of Agreement. This Agreement contains the entire agreement among the
Parties hereto and supersedes any other agreements. This Agreement may not be
modified, except in writing signed by Employee and Novelis.


16.Severability. If any term, condition, clause or provision of this Agreement
other than paragraph 3, above, shall be determined by a court of competent
jurisdiction to be void or invalid as a matter of law, or for any other reason,
then only that term, condition, clause or provision as is determined to be void
or invalid shall be stricken from this Agreement and the remaining portions
shall remain in full force and effect in all other respects.
Employee Initials: LJP



--------------------------------------------------------------------------------



Leslie J. Parrette, Jr.
Page 9






Your counter-signature below will reflect your free, voluntary and knowing
acknowledgement of and agreement with the terms of this Agreement.




Sincerely,


/s/ H.R. Shashikant


H.R. Shashikant
Sr. Vice President
Chief Human Resources Officer








ACKNOWLEDGED AND AGREED:




__/s/ Leslie J. Parrette, Jr.___________
LESLIE J. PARRETTE, JR.




Date: __20 March 2020______________


Employee Initials: LJP

